Citation Nr: 0533423	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 40 percent rating for a 
service-connected low back disorder, to include whether the 
reduction was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1985 to June 
1988.  Further, the record reflects that he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By 
a September 2000 rating decision, the RO proposed to reduce 
to 20 percent the then 40 percent rating for the veteran's 
service-connected low back disorder.  Thereafter, a May 2002 
rating decision effectuated this proposed reduction.

The veteran provided testimony at a hearing before personnel 
at the RO in November 2003, a transcript of which is of 
record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case as been 
completed.

2.  The veteran was given notice of the proposed reduction by 
a September 2000 rating decision, the notice was sent to his 
last current address of record, he was notified of his right 
to a predetermination hearing, and he did not request such a 
hearing.  

3.  The rating reduction was not made effective before the 
last day of the month in which a 60-day period from the date 
of notice to him of the rating decision in May 2002 reducing 
his rating expired.

4.  The VA examinations that form the bases for the reduction 
were as full and complete as the earlier VA examinations on 
which the 40 percent rating was made.

5.  The medical evidence reflects that there has been 
material improvement demonstrated of the veteran's service-
connected low back disorder under the ordinary conditions of 
the veteran's life.

6.  The veteran's service-connected low back disorder is 
manifested by pain and resulting functional impairment, to 
include limitation of motion.  However, this impairment is 
not of such severity as to constitute severe limitation of 
motion, nor is it manifest by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less and/or 
ankylosis of the spine.  

7.  The veteran's service-connected low back disorder is not 
manifested by severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.


CONCLUSION OF LAW

The reduction of the evaluation of the veteran's service-
connected low back disorder from 40 to 20 percent, effective 
from August 1, 2002, was proper.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2003); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As mentioned above, the reduction in the veteran's 40 percent 
rating for his low back disorder was first proposed by a 
September 2000 rating decision.  Thereafter, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the veteran.  Rather it 
arises from a rating reduction by the RO (the "AOJ" in this 
case).  Therefore, it arises from action initiated by the RO, 
not the veteran.  Although this action was initially begun 
before the VCAA was enacted, a rating reduction requires 
compliance with particular notification procedures under the 
law which existed prior to the enactment of the VCAA and 
which, similar to the VCAA, require that specific notice be 
given to the veteran before the adjudication takes place.  38 
C.F.R. § 3.105(e), (i).  Moreover, these procedures require 
that the veteran be given an opportunity to respond to the 
proposed action not only to submit evidence relevant to the 
issue of the reduction but also to request a 
"predetermination" hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA.  Therefore, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

First, the Board finds that the timing of the notice 
requirement was met in this case.  As noted above, the 
regulations governing notice of a proposed reduction, like 
the VCAA, require that notice be given before the 
adjudication, and this was done in this case.  Specifically, 
the veteran was given notice of an initial proposed reduction 
to a 20 percent rating in September 2000.  Thereafter, the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has done so by submitting multiple 
statements in support of maintaining the 40 percent rating. 

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the RO informed the appellant in September 2000 
of the proposed reduction that he may submit medical evidence 
to show that the RO should not make the change that it 
proposed to make in the rating assigned for the service-
connected low back disorder, the best type of evidence to 
submit, and of his right to a hearing.  In the rating 
decisions regarding the reduction, as well as the June 2003 
Statement of the Case (SOC) and January 2004 Supplemental SOC 
(SSOC) the RO informed the veteran of the evidence it had 
considered in reaching its determination and advised him of 
the rating criteria used to evaluate the degree of disability 
associated with the low back disorder.  Although the notice 
that was provided to the appellant did not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to the proposed reduction in the 
rating.  In this regard, the RO has explained to the veteran 
in the letters and rating decision proposing the reduction, 
as well as in the rating decision reducing the rating, the 
SOC, and the SSOC, the reasons for the reduction and the 
rating criteria required for the different levels of 
disability and, in so doing, informed him of the evidence 
that was needed to prevent the reduction.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims or, in 
this case, relevant to the proposed reduction.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All evidence relevant to the degree 
of disability of the low back disorder from the time of 
service to the present have been obtained, including VA 
examination reports pertaining to the low back.  Nothing in 
the record reflects that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, the veteran was afforded the 
opportunity for a predetermination hearing in accordance with 
regulations governing proposed reductions.  38 C.F.R. §§ 
3.105(i), 3.159(c)(4).  Further, VA has assisted the veteran 
and his representative throughout the course of his appeal by 
providing him with an SOC and SSOC which informed him of the 
laws and regulations relevant to the rating reduction.  The 
record reflects that he initially requested a Board hearing 
in conjunction with this case, but subsequently changed his 
request to an RO hearing, which, as noted in the 
Introduction, was conducted in November 2003.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The issue on appeal is the propriety of the reduction of the 
rating of the low back disorder from 40 to 20 percent 
effective August 1, 2002.  VA regulations provide that 
certain procedures must be followed before a disability 
rating may be reduced. 38 C.F.R. § 3.105(e), (i).

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons 
therefor, and be given 60 days from the date of the notice 
for the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  38 C.F.R. 
§ 3.105(e).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i).  Section 3.105 directs that 
unless otherwise provided by the subsection 3.105(i), final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105 applying to 
reduction of the rating in concern.  The veteran was given 
the required notice of the proposed reduction, and the notice 
was sent to his last current address of record.  The veteran 
was given the required notice of his right to a 
predetermination hearing, and he did not request such a 
hearing.  Moreover, the rating reduction was not made 
effective before the last day of the month in which a 60-day 
period from the date of notice to him of the final rating 
decision in May 2002 reducing his rating expired.

In addition, the Board finds that the veteran was notified in 
the rating decisions proposing and effectuating  the 
reduction, as well as in the SOC and SSOC, of the laws and 
regulations which pertained to the reduction including the 
appropriate rating criteria under which the degree of 
disability of his low back disorder was evaluated.  Although 
it does not appear that the RO specifically noted that, in 
order to justify the reduction in rating, the evidence must 
show not only improvement in accordance with the relevant 
rating criteria but also that that improvement in the 
disability "actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work", the RO did cite to 38 C.F.R. § 3.105(e), 
and stated in the May 2002 rating decision that the medical 
evidence showed that there had been sustained improvement of 
the veteran's low back strain.  

The Board further notes that in deciding an issue on appeal, 
it may address arguments, subissues, statutes, regulations, 
and analyses by reviewing courts which have not been 
considered by the RO if the claimant will not be prejudiced 
by such consideration by the Board.  Brown v. Brown, 5 Vet. 
App. 413, 421 (1993); 38 C.F.R. § 4.10; see also Bernard, 4 
Vet. App. at 393-94; VAOPGCPREC 16-92 at para. 12 (July 24, 
1992).  In this regard, if the appellant has raised an 
argument to the Board relevant to the applicability of a law 
or regulation or a court analysis, it is unlikely that he 
could be prejudiced if the Board addressed the matter.  An 
exception would exist when additional factual development is 
required to assess the validity of the appellant's assertion.  
VAOPGCPREC 16-92 at para. 16.  In this case, the veteran 
demonstrated an awareness that the improvement in the 
disability required for a reduction to be proper includes 
"an improvement in the veteran's ability to function under 
the ordinary conditions of life and work", and he has had 
the opportunity during the course of the appeal to submit 
evidence, argument, and testimony on the subject, to include 
at his November 2003 hearing.  In essence, he contended that 
the severity of his low back disorder warranted a higher 
evaluation.  As such, he intimated that the he did not have 
improvement in his ability to function under the ordinary 
conditions of life and work.  As noted in the Board's 
decision on the reduction below, evidence in the record 
sufficiently addresses this issue and no additional factual 
development is required to assess the validity of the 
appellant's assertion.  The veteran has not been prejudiced 
in his ability to advance this or any other element or 
subissue involved in his appeal of the rating reduction.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's addressing this argument or 
subissue of the reduction issue below.  VAOPGCPREC 16-92 at 
para. 16.

The issue in this case, then, is whether the reduction in the 
evaluation for service-connected low back disorder from 40 
percent to 20 percent was justified by the evidence. Specific 
legal standards govern this question.

When a disability rating has been in effect for five years or 
more, additional protections against reduction are afforded 
for such a rating.  38 C.F.R. § 3.344(a), (c).  Here, the 
veteran's initial 40 percent rating was effective from 
December 1, 1993, with the reduction being effective August 
1, 2002.  Thus, this rating was in effect for more than 5 
years on the date of reduction.  See Brown, 5 Vet. App. at 
417 (five-year period measured from effective date of award 
at issue).  Accordingly, the provisions of 38 C.F.R. § 3.344 
are applicable in this case.

Pursuant to § 3.344, the Board must (1) review the entire 
record of examinations and medical and industrial history to 
ascertain whether the examination or examinations on which 
the reduction was based were full and complete; (2) decline 
to use examinations which are less full and complete than 
those on which payments were authorized or continued; (3) nor 
reduce an evaluation for a disability which is subject to 
periodic improvement on one examination except in cases where 
all the evidence clearly warrants a finding of material 
improvement; and (4) consider whether the evidence makes it 
reasonably certain that any improvement found will be 
maintained under the ordinary conditions of life.  Id. at 
419.

In this case, the Board has reviewed the claims file and 
finds that the August 2000 and December 2003 VA examinations 
that form the bases for the reduction were as full and 
complete as the earlier VA examinations on which the 40 
percent rating was made, to include examinations conducted in 
August 1996 and November 1998.  Further, there was material 
improvement demonstrated under the ordinary conditions of the 
veteran's life and it is the Board's conclusion that he is 
adequately compensated with the currently assigned 20 percent 
rating for the reasons discussed below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Consideration of the 
medical history of the severity of a disability is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2, Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Cf. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (noting that, where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the veteran's request schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, effective September 26, 2003, The 
most recent amendment to 38 C.F.R. § 4.71a (i.e., the "new" 
criteria) changed the Diagnostic Codes for spine disorders to 
5235 to 5243, and spine disorders are now rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Prior to September 26, 2003, the RO evaluated the veteran's 
low back disorder pursuant to the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Board acknowledges that the medical evidence reflects 
that the veteran's service-connected low back disorder is 
manifested by pain and resulting functional impairment, to 
include limitation of motion.  However, this impairment is 
not of such severity as to constitute severe limitation of 
motion, nor is it manifest by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  For 
example, the August 2000 VA examination showed forward 
flexion to 72 degrees, extension to 26 degrees, lateral 
flexion to 25 degrees bilaterally, and lateral rotation to 40 
degrees bilaterally.  In addition, palpation and countours of 
the spine appeared normal, and no tenderness was reported.  
Further, the examiner diagnosed lumbosacral spine with 
moderate functional limitations.  (Emphasis added).  
Thereafter, the December 2003 VA examination showed flexion 
to 61 degrees, with pain at 60 degrees; extension to 27 
degrees, with pain at 20 degrees; right side bending to 22 
degrees with pain at that poin; and left side bending to 26 
degrees with pain at that point.  Moreover, it was found that 
repetitive testing revealed no further limitations or 
restrictions.  The examiner also stated that the lumbosacral 
spine was within normal limits with no significant change 
compared to the August 2000 study.  Thus, even when taking 
into consideration the veteran's complaints of pain, the 
objective medical evidence does not reflect that the veteran 
would be entitled to a rating in excess of 20 percent for his 
low back disorder based upon limitation of motion under 
either the "old" or "new" criteria.

With respect to Diagnostic Code 5295, the competent medical 
evidence does not reflect that the veteran's service-
connected low back disorder is manifested by severe 
lumbosacral strain.  As stated in the preceding paragraph, 
the August 2000 VA examiner diagnosed lumbosacral spine with 
moderate functional limitations, and the December 2003 VA 
examiner found that the lumbosacral spine was within normal 
limits with no significant change compared to the August 2000 
study.  Further, the August 2000 VA examiner stated that 
palpation and countours of the spine appeared normal, and no 
lordosis or kyphosis deformity was noted.  The December 2003 
VA examiner found that examination of the back revealed no 
obvious abnormal curvatures of the spine.  As such, the 
evidence does not show listing of the whole spine to the 
opposite side.  There was no finding of positive Goldthwait's 
sign.  In addition, the range of motion findings of the 
August 2000 and December 2003 VA examinations do not reflect 
marked limitation of forward bending in a standing position, 
nor loss of lateral motion.  Moreover, the diagnostic studies 
conducted in conjunction with these examinations do not 
reveal osteoarthritic changes, nor narrowing or irregularity 
of the joint space.  X-rays conducted in August 2000 showed 
that the vertebral bodies were normally aligned, the 
interspaces were of normal width, and there was no evidence 
of fracture, dislocations or other bone or joint pathology.  
Thereafter, X-rays conducted in December 2003 revealed that 
vertebral bodies, pedicles, and posterior elements were 
intact; intervertebral disc spaces were uniformly well-
maintained; there was no spondylolisthesis; and the facet and 
sacroiliac joints were unremarkable.  Consequently, the 
veteran is not entitled to a rating in excess of 40 percent 
under Diagnostic Code 5295.

The Board also finds that there is no competent medical 
evidence which reflects that the service-connected low back 
disorder is manifested by ankylosis.  Further, the range of 
motion findings clearly do not reflect fixation of the spine 
in either a neutral position, nor in flexion or extension.  
As such, it cannot be evaluated on the basis of ankylosis.

Similarly, the veteran's service-connected low back disorder 
cannot be evaluated on the basis of intervertebral disc 
syndrome.  The record does not reflect that he was service-
connected for such a disability, nor does he have such 
symptomatology.  As already noted, the December 2003 X-rays 
showed that the intervertebral disc spaces were uniformly 
well-maintained.  Consequently, neither the "old" nor the 
"new" criteria for evaluating intervertebral disc syndrome 
is for application in this case.

For the reasons stated above, the Board finds that the RO 
followed the proper legal procedures for reducing the 
veteran's service-connected low back disorder from 40 to 20 
percent, and that this reduction is supported by the 
competent medical evidence.  Accordingly, the appeal must be 
denied.


ORDER

Inasmuch as the reduction of the rating assigned for the 
veteran's service-connected low back disorder from 40 to 20 
percent was proper, the benefit sought on appeal must be 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


